                                  Case 1:19-cv-10656-ADB Document 22 Filed 08/16/19 Page 1 of 2



                                                  UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MASSACHUSETTS

                                                        )
              JONATHAN MULLANE,                         )          Docket No. 1:19-CV-10656-ADB
                                                        )
                           Plaintift                    )
                                                        )
                                                        )
              v.                                        )
                                                        )
              ROBERTA REARDON,                          )
               in both her individual and               )
              official capacities,                      )
                                                        )
                                     Defendant.         )
                                                        )



                    PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE


                             PLEASE TAKE NOTICE THAT Plaintiff Jonathan Mullane (hereinafter, "Plaintiff")
              hereby voluntarily dismisses the instant action, without prejudice, pursuant to Fed. R. Civ. P.
              41(a)(l)(A)(i).


         -   l.lJ        Q)
          <..)           c::,         ,__                          Respectfully submitted,
        u...                          ct: .
        I.J             ti!          ::::, CJ:)
                                     a CJ:>
 QO
:;t~
                        a:           u;f
t...!...Q:'
    l..l.J
   -.I
   <..)
                    -
                    "'O


                    !s
                                    ,~LJ..
                                   .:::::o
                                  Ft:,-.
                                  ,_<..:>
                                  er:,_
                                 c5f::
                                                                   JO     THAN MULLANE,
                                                                   Pl in ·tr (prose)

                    -
                    ~

  ~                 ~               • CJ:)                         60 C de Street, Unit #1
                                 <'.>-
                    ~           ::::; c::t                         Somerville, MA 02145
                                                                   Tel.: (617) 800-6925
                                                                   j.mullane@icloud.com

              DATED: August 14, 2019
        Case 1:19-cv-10656-ADB Document 22 Filed 08/16/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

I, JONATHAN MULLANE, hereby certify that on August 14, 2019 I served a true copy of the
foregoing PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
via electronic correspondence and first class mail, postage prepaid, to Defendant as specified
below:

       Dawn Foshee, Esq.
       Attorney General's Office
       Labor Bureau, 15th Floor
       28 Liberty Street .
       New York, NY 10005
       Tel. (212) 416-6150
       dawn.foshee@ag.ny.gov
                                                  JON THAN MULLANE,
                                                  Plai t (pro se)
                                                  60 y e Street, Unit #1
                                                  Som ille, MA 02145
                                                  Tel.: (617) 800-6925
                                                  j.mullane@icloud.com




                                              2
